This cause was submitted on the record proper. There is no bill of exceptions. The record shows that no written charges were given, and contains the refused charges requested in writing by the defendant, but does not contain the oral charge of the court, as required by law. Acts 1915, p. 815.
In the absence of a bill of exceptions and the oral charge of the court, this court cannot review the refused charges requested by defendant. Mitchell v. State, 14 Ala. App. 104, 71 So. 982; Lasby v. State, 16 Ala. App. 479, 79 So. 153.
The record shows an indictment in regular form charging the defendant with the possession of prohibited liquors.
There was a verdict of guilty as charged in the third count of the indictment, and a fine of $250 was assessed. The record shows an adjudication of guilt and judgment on the verdict. The defendant, having failed or refused to pay the fine and costs, or to confess judgment for same, was sentenced to hard labor for the county 90 days to pay the fine and 81 days at 75 cents per day to pay the costs, and the court imposed as additional punishment a sentence of 4 months' hard labor for the county.
The proceedings are regular in every respect.
The judgment of the circuit court is affirmed.
Affirmed.